Upon the original consideration of this petition this court was of the opinion that the holding of the Court of Appeals was correct, and denied the writ of certiorari upon the authority of the case of Ex parte Robinson, 183 Ala. 30, 63 So. 177, which said case is in point against the petitioner's contention, was well considered and decided by the court in banc.
In the brief upon application for rehearing we are cited to the case of Zaner v. State, 90 Ala. 651, 8 So. 698, which does support petitioner's contention; but, had counsel duly considered the opinion in the Robinson Case, supra, they would have discovered that the Zaner Case had been expressly overruled.
Writ denied.
ANDERSON, C. J., and SOMERVILLE, THOMAS, and BOULDIN, JJ., concur.